Exhibit 10.3

CryoLife, Inc.

1655 Roberts Boulevard N.W.

Kennesaw, Georgia 30144

Date: September 2, 2014

 

Name:    Mr. J. Patrick Mackin Address:    250 Bergamot Drive    Medina, MN
55340

RE: Grant of Stock Option

Dear Pat:

This letter sets forth the agreement (the “Agreement”) between you (the
“Employee”) and CryoLife, Inc., a Florida corporation (the “Company”), regarding
your option to acquire shares of the Company’s Common Stock.

1. Grant of Option. Subject to the terms set forth below, the Company hereby
grants to Employee the right, privilege, and option to purchase up to 400,000
shares (of Common Stock the “Option Shares”) at the purchase price of $10.18 per
share. The date of grant (“Grant Date”) of the option is September 2, 2014. This
option is intended to be and shall be treated as an “Incentive Stock Option,”
which is an option that is intended to be an “incentive stock option” pursuant
to Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the foregoing, to the extent that all or any portion of the
option fails for any reason to comply with the provisions of Section 422 of the
Code, it shall be treated as a “Non-Qualified Stock Option.” This option is
granted pursuant to the CryoLife, Inc. Second Amended and Restated 2009 Stock
Incentive Plan (the “Plan”).

2. Time of Exercise of Option. Prior to its termination as set forth in
Section 5 below, and subject to Section 8 of the Plan, this option shall vest,
and the Employee may exercise the option granted herein on the following dates,
or thereafter provided the option is exercised prior to its termination:

 

Vesting/ Initial Exercise Date

   Number of Option
Shares Exercisable      Cumulative Percentage of
Option Shares Exercisable  

September 2, 2015

     133,333         33 1/3 % 

September 2, 2016

     133,333         33 1/3 % 

September 2, 2017

     133,334         33 1/3 % 



--------------------------------------------------------------------------------

3. Method of Exercise. The option shall be exercised by written notice directed
to the Compensation Committee (the “Committee”), at the Company’s principal
executive office, and except as set forth below, must be accompanied by payment
of the option price for the number of Option Shares purchased in accordance with
the Plan’s requirements. The payment for the number of Option Shares purchased
may be payable in cash or by tendering (by actual delivery of shares)
unrestricted shares of the Company’s common stock in accordance with the Plan.
To the extent permitted by applicable law, you may elect to pay for the number
of Option Shares purchased by irrevocably authorizing a third party to sell
shares of the Company’s common stock acquired upon exercise of the Option Shares
and remitting to the Company a sufficient portion of the sale proceeds as
payment of the entire option price for the number of Option Shares purchased,
including any tax withholding resulting from such exercise. The Company shall
make delivery of such shares in accordance with the Plan provided that if any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice before the issuance thereof, then the date of
delivery of such shares shall be extended for the period necessary to take such
action.

4. The Plan. The Plan, as amended from time to time by the Board of Directors of
the Company, is hereby incorporated in this Agreement, and to the extent that
anything in this Agreement is inconsistent with the Plan, the terms of the Plan
shall control. Employee acknowledges that the Company has provided a copy of the
Plan to Employee.

5. Termination of Option. Except as herein otherwise stated, and subject to the
provisions of Section 5.15 of the Plan, the option, to the extent not previously
exercised, shall terminate in accordance with the Plan and upon the first to
occur of the following events:

(a) Disability. The expiration of 36 months after the date on which Employee’s
employment by the Company is terminated, if such termination be by reason of
Employee’s permanent and total disability, provided, however, that (i) the
option shall be exercisable only to the extent that Employee had the right to
exercise the option at the time of termination, and (ii) if the Employee dies
within such 36 month period, any unexercised option held by such Employee shall
thereafter be exercisable in accordance with the provisions of and shall
terminate upon the first to occur of the events described in Sections 5(b) and
(d);

(b) Death. In the event of Employee’s death while in the employ of the Company,
the expiration of 12 months following the date of his or her death, provided
that the option shall be exercisable following the Employee’s death only to the
extent that Employee had the right to exercise the option at the time of his or
her death;

(c) Retirement. In the event Employee’s employment with the Company terminates
by reason of normal or early retirement, any option held by such Employee may be
exercised by the Employee for a period of 36 months from the date of such
termination to the extent that Employee had the right to exercise the option at
the time of his or her termination; provided, however, that if the Employee dies
within such 36 month period any unexercised option held by Employee shall
thereafter be exercisable in accordance with the provisions of and shall
terminate upon the first to occur of the events described in Section 5(b) and
(d); or

(d) Other. Upon the earlier to occur of (i) 84 months following the Grant Date,
or (ii) upon termination of Employee’s employment by the Company (except if such
termination be by reason of death, disability, or normal or early retirement or,
in accordance with Section 5.15 of the Plan, following a Change In Control). It
is in Compensation Committee’s sole discretion to determine whether the
Employee’s employment with the Company terminates by reason of disability,
normal or early retirement.

 

- 2 -



--------------------------------------------------------------------------------

Except as set forth above, the option may not be exercised unless Employee, at
the time he or she exercises the option, is, and has been at all times since the
date of grant of the option, an employee of the Company. Employee shall be
deemed to be employed by the Company if he or she is employed by the Company or
any of its subsidiaries. Notwithstanding the above, in no event may the option
be exercised after 84 months following the Grant Date.

6. Reclassification, Consolidation, or Merger. The number of Option Shares may
be adjusted in accordance with the Plan if certain events such as merger,
reorganization, consolidation, recapitalization, stock dividends, stock splits,
or other changes in the Company’s corporate structure affecting its Common Stock
occur.

7. Rights Prior to Exercise of Option. This option is not transferrable by
Employee, except by will or by the laws of descent and distribution or as
otherwise set forth in the Plan, and during Employee’s lifetime shall be
exercisable only by Employee. This option shall confer no rights to the holder
hereof to act as stockholder with respect to any of the Option Shares until
payment of the option price and delivery of a share certificate has been made.

8. Employee’s Representations and Warranties. By execution of this Agreement,
Employee represents and warrants to the Company as follows:

(a) The entire legal and beneficial interest of the option and the Option Shares
are for and will be held for the account of the Employee only and neither in
whole nor in part for any other person.

 

  (b) Employee resides at the following address:

250 Bergamot Drive

Medina, MN 55340

(c) Employee is familiar with the Company and its plans, operations, and
financial condition. Prior to the acceptance of this option, Employee has
received all information as he or she deems necessary and appropriate to enable
an evaluation of the financial risk inherent in accepting the option and has
received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof.

9. Restricted Securities. Employee recognizes and understands that this option
and the Option Shares are currently registered under the Securities Act of 1933,
as amended (the “Act”), but may not remain so registered, and are not registered
under any state securities law. Any transfer of the option (if otherwise
permitted hereunder, and once exercised, the Option Shares)

 

- 3 -



--------------------------------------------------------------------------------

will not be recognized by the Company unless such transfer is registered under
the Act, the Georgia Uniform Securities Act of 2008, as amended, (the “Georgia
Act”) and any other applicable state securities laws or effected pursuant to an
exemption from such registration which may then be available. If the Option
Shares are not registered, any share certificates representing the Option Shares
may be stamped with legends restricting transfer thereof in accordance with the
Company’s policy with respect to unregistered shares of its Common Stock issued
to employees as a result of exercise of options granted under the Plan. The
Company may make a notation in its stock transfer records of the aforementioned
restrictions on transfers and legends. Employee recognizes and understands that
the Option Shares may be restricted securities within the meaning of Rule 144
promulgated under the Act; that the exemption from registration under Rule 144
may not be available under certain circumstances and that Employee’s opportunity
to utilize such Rule 144 to sell the Option Shares may be limited or denied. The
Company shall be under no obligation to maintain or promote a public trading
market for the class of shares for which the option is granted or to make
provision for adequate information concerning the Company to be available to the
public as contemplated under Rule 144. The Company will be under no obligation
to recognize any transfer or sale of any Option Shares pursuant to Rule 144
unless the terms and conditions of Rule 144 are complied with by the Employee.
By acceptance hereof, Employee agrees that no permitted disposition of any
Option Shares shall be made unless and until (i) there is at the time of
exercise of the option in effect a registration statement under the Act, or
(ii) Employee shall have notified the Company of a proposed Option disposition
and shall have furnished to the Company a detailed statement of the
circumstances surrounding such disposition, together with an opinion of counsel
acceptable in form and substance to the Company that such disposition will not
require registration of the shares so disposed under the Act, the Georgia Act,
and any applicable state securities laws. The Company shall be under no
obligation to permit such transfer or disposition on its stock transfer books
unless counsel for the Company shall concur as to such matters. Employee
recognizes and understands that if and for so long as Employee is a designated
Section 16 officer of the Company, and for up to six months thereafter, any
sales of Option Shares will be subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated
thereunder. Employee also recognizes and understands that any sale of the Option
Shares will also be subject to Rule 10b-5 promulgated under the Exchange Act.
Employee agrees that any disposition of the Option Shares shall be made only in
compliance with the Act, the Exchange Act, and the rules and regulations
promulgated thereunder.

10. Tax Matters. The Employee hereby agrees to comply with any applicable
federal, state, and local income and employment tax requirements which might
arise with regard to a disposition of any Option Shares and to inform the
Company of any such disposition which occurs prior to the expiration of (i) two
years from the date of grant of the options, and (ii) one year from the date of
transfer to him of Option Shares. No later than the date as of which an amount
first becomes includable in the gross income of the Employee for federal income
tax purposes with respect to the exercise of any option under the Plan, Employee
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any federal, state, or local taxes of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan are conditional on such payment or arrangements and
the Company shall have the right to deduct any such taxes from any payment of
any kind otherwise due to Employee.

 

- 4 -



--------------------------------------------------------------------------------

11. Section 409A. This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the Code. This Agreement shall be administered,
interpreted and construed in a manner consistent with such Code section. Should
any provision of this Agreement be found not to comply with, or otherwise be
exempt from, the provisions of Section 409A of the Code, it shall be modified
and given effect, in the sole discretion of the Committee and without requiring
your consent, in such manner as the Committee determines to be necessary or
appropriate to comply with, or effectuate an exemption from, Section 409A of the
Code.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and permissible assigns.

13. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of Georgia. If any term or provision hereof shall be held
invalid or unenforceable, the remaining terms and provisions hereof shall
continue in full force and effect. Any modification to this Agreement shall not
be effective unless the same shall be in writing and such writing shall be
signed by authorized representatives of both of the parties hereto. The terms of
paragraphs 8 and 9 hereof shall survive exercise of the option by Employee and
shall attach to the Option Shares. The option contained in this letter shall not
confer upon Employee any right to continued employment with the Company, nor
shall it interfere in any way with the right of the Company to terminate the
employment of Employee at any time. This letter can be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

[Signatures on Following Page]

 

- 5 -



--------------------------------------------------------------------------------

Please signify your acceptance of the option and your agreement to be bound by
the terms hereof by promptly signing one of the two original letters provided to
you and returning the same to Roger Weitkamp, CryoLife, Inc., 1655 Roberts
Blvd., Kennesaw, GA 30144.

 

    Sincerely, (SEAL)     THE COMPANY:     CRYOLIFE, INC.    

/s/ Steven G. Anderson

Attest:     Steven G. Anderson     Chairman

/s/    Roger Weitkamp        

        EMPLOYEE:    

/s/ James P. Mackin

    J. Patrick Mackin     CEO & President

 

- 6 -